Motion to enlarge the record previously submitted in a proceeding pursuant to CPLR article 78 to review a determination of the respondent City Manager of the City of Poughkeepsie, dated June 13, 1983, which, upon adopting the findings and recommendation of a hearing officer, found petitioner guilty of certain charges, and terminated his employment as a bus driver, which proceeding was determined by order of this court dated August 6, 1984 (Matter of Robinson v City of Poughkeepsie, 104 AD2d 370), and thereupon for reargument of said proceeding.
Motion granted to the extent of enlarging the record to include the material inadvertently omitted from the printed record previously submitted and granting reargument. Upon reargument, the court adheres to its previous determination. Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.